Exhibit 10.4

 

[Execution]

 

JOINDER AGREEMENT

 

 

February 26, 2014

 

Wells Fargo Capital Finance, LLC, as Agent
10 South Wacker Drive
Chicago, Illinois 60606-4202
Attention:  Portfolio Manager

 

Re: TravelCenters of America LLC

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Loan and Security Agreement, dated
October 25, 2011, by and among TravelCenters of America LLC, a Delaware limited
liability company (“Parent”), TA Leasing LLC, a Delaware limited liability
company (“TA Leasing”), TA Operating LLC, a Delaware limited liability company
(“TA Operating” and, together with Parent and TA Leasing, each, individually an
“Borrower” and collectively, “Borrowers”), TravelCenters of America Holding
Company LLC, a Delaware limited liability company (“Holding”), Petro Franchise
Systems LLC, a Delaware limited liability company (“Petro Franchise”), TA
Franchise Systems LLC, a Delaware limited liability company (“TA Franchise”), TA
Operating Nevada LLC, a Nevada limited liability company (“TA Nevada”), TA
Operating Texas LLC, a Texas limited liability company (“TA Texas” and together
with Holding, Petro Franchise, TA Franchise and TA Nevada, each individually a
“Guarantor” and collectively, “Guarantors”), the parties thereto from time to
time as lenders (each individually, a “Lender” and collectively, “Lenders”) and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, in its
capacity as agent for the Lenders (in such capacity, “Agent”) (as the same may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”).

 

Parent has informed Agent that (a) Parent has agreed to purchase all of the
issued and outstanding units of membership interest (the “Girkin Membership
Interests” as hereinafter further defined) of Girkin Development, LLC, a
Kentucky limited liability company (“Girkin” as hereinafter further defined),
from Sellers (as hereinafter defined) as set forth in the Purchase Documents (as
hereinafter defined), (b) the Purchase Agreement (as hereinafter defined) was
assigned to Holding such that Holding owns all of the Girkin Membership
Interests; (c) the acquisition by Holding of the Girkin Membership Interests
constitutes a Permitted Acquisition (as defined in the Loan Agreement) in
accordance with the terms and conditions of Section 9.10(h) of the Loan
Agreement, and (d) Girkin is being added as a loan party in accordance with
Section 9.21 of the Loan Agreement.  Parent has also requested that Agent
include Girkin as a Borrower under Section 9.21(a) of the Loan Agreement and
include certain of the assets of Girkin in the Borrowing Base.  Agent is willing
to do so on the terms and conditions set forth in this Joinder Agreement.

 

In consideration of the foregoing and other good and valuable consideration, the

 

--------------------------------------------------------------------------------


 

sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.                                           Definitions.

 

1.1                               Additional Definitions.  As used in this
Joinder Agreement, the following terms shall have the meanings given to them
below and the Loan Agreement shall be deemed and is hereby amended to include,
in addition and not in limitation, each of the following definitions:

 

(a)                                 “Escrow Agent” shall mean Commonwealth Land
Title Insurance Company.

 

(b)                                 “Falcon” shall mean Falcon, LLC, a Kentucky
limited liability company, and it successors and assigns.

 

(c)                                  “Falcon Assumption Agreement” shall mean
the Assumption Agreement, dated December 16, 2013, by Falcon in favor of Girkin
and Parent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

(d)                                 “Falcon Guaranty” shall mean the Guaranty,
dated December 16, 2013, by Fredrick M. Higgins, in his individual capacity, for
the benefit of Girkin and Parent, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

(e)                                  “Girkin” shall mean Girkin Development,
LLC, a Kentucky limited liability company, and it successors and assigns.

 

(f)                                   “Girkin Assets” shall mean the assets and
properties of Girkin that are owned by Girkin.

 

(g)                                  “Girkin Membership Interests” shall mean
all of the issued and outstanding membership interests of Girkin.

 

(h)                                 “Indemnity Escrow Agreement” shall mean the
Indemnity Escrow Agreement, dated December 16, 2013, among Parent, Sellers’
Representative, and Escrow Agent, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

(i)                                     “Joinder Documents” shall mean ,
collectively, the following (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced):   this Joinder
Agreement, (i) Amendment No.1 to the Amended and Restated Pledge and Security
Agreement, dated October 25, 2011, by Parent, Holding and TA Operating in favor
of Agent and Lenders; (ii) Amendment No. 1 to the Amended and Restated Trademark
Collateral Assignment and Security Agreement, dated October 25, 2011, by and
among TA Operating, Girkin and Agent; and (iii) all other agreements, documents
and instruments executed by a Loan Party and delivered by a Loan Party to Agent
in connection therewith.

 

(j)                                    “Purchase Agreement” shall mean the
Securities Purchase Agreement,

 

2

--------------------------------------------------------------------------------


 

dated as of November 14, 2013, among Sellers, Frederick M. Higgins, as the
sellers’ representative, Girkin and Parent, together with the Company Disclosure
Schedule to the Securities Purchase Agreement, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

(k)                                 “Purchase Document Collateral” shall mean,
as to Holding and Girkin, all now existing or hereafter arising right, title and
interest in and to each of the Purchase Documents and all proceeds thereunder,
including, but not limited to, (a) all rights of Holding or Girkin to receive
monies due or to become due to it under the Purchase Documents or in connection
with the Purchase Documents, (b) all rights of Holding or Girkin to
indemnification and claims for damages or other relief pursuant to or in respect
of the Purchase Documents, (c) all rights of Holding or Girkin to perform and
exercise all remedies thereunder and to require performance by the other parties
to the Purchase Documents of their obligations thereunder, and (d) all proceeds,
collections, recoveries and rights of subrogation with respect to the foregoing.

 

(l)                                     “Purchase Documents” shall mean,
collectively, the following (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced):  (i) the
Purchase Agreement, (ii) the Falcon Assumption Agreement, (iii) the Falcon
Guaranty, (iv)  the Indemnity Escrow Agreement, and (v) all other agreements of
transfer as are referred to therein and all side letters with respect thereto,
and all agreements, documents and instruments executed and/or delivered in
connection therewith; each sometimes being referred to herein individually as a
“Purchase Document”.

 

(m)                             “Sellers” shall mean Frederick M. Higgins,
Frederick M. Higgins Charitable Remainder Unitrust, Heather Higgins, Leslie
Higgins Embry, Cathy Howard, Glenn Howard, Stacy Howard Jones, Wesley Howard,
Jamie Gaddie Higgins Family Trust, Jamie Gaddie Higgins Marital Trust, Rita
Barks, Danny Evans, Jerry Goff, Helen Jernigan, Martha Miller-Webb, Donna
Carlyle, Betsy Monroe, Owen Monroe Trust Under Will, Carrie Leigh Porcel and
their respective successors and assigns.

 

(n)                                 “Sellers’ Representative” shall mean
Frederick M. Higgins, in his capacity as the representative of Sellers.

 

1.2                               Amendments to Definitions.

 

(a)                                 All references to the term “Borrower” and
“Borrowers” in the Loan Agreement and the other Financing Agreements shall be
deemed and each such reference is hereby amended to include, in addition and not
in limitation, Girkin.

 

(b)                                 All references to the term “Collateral” in
the Loan Agreement and the other Financing Agreements shall be deemed to
include, in addition and not in limitation, the assets and properties of, and
the Capital Stock of, Girkin at any time subject to the security interest or
lien of Agent, including the assets and properties described in Section 3 of
this Joinder Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  All references to the term “Financing
Agreements” herein and in the Loan Agreement or any of the other Financing
Agreements shall be deemed and each such reference is hereby amended to include,
in addition and not in limitation, this Joinder Agreement and the other Joinder
Documents.

 

(d)                                 All references to the term “Guaranteeing
Party” and “Guaranteeing Parties” in the Guarantee shall be deemed to include,
in addition and not in limitation, Girkin.

 

(e)                                  All references to the term “Information
Certificate” in the Loan Agreement or any of the other Financing Agreements
shall be deemed to include, in addition and not in limitation, the Information
Certificate of Girkin provided to Agent in connection with this Joinder
Agreement.

 

1.3                               Interpretation.  All capitalized terms used
herein shall have the meanings assigned thereto in the Loan Agreement unless
otherwise defined herein.

 

Section 2.                                           Assumption of Obligations;
Amendments to Financing Agreements.

 

2.1                               Girkin hereby expressly (a) assumes and agrees
to be directly liable to Agent and Lenders, jointly and severally with the other
Borrowers, for all Obligations under, contained in, or arising pursuant to the
Loan Agreement or any of the other Financing Agreements to the same extent as if
Girkin had originally executed and had been an original Borrower signatory, as
the case may be, to the Loan Agreement and the other Financing Agreements,
(b) agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Loan Agreement and the other Financing Agreements applicable to
a Borrower and as applied to Girkin as a Borrower, with the same force and
effect as if Girkin had originally executed and been an original Borrower
signatory to the Loan Agreement and the other Financing Agreements, (c) is
deemed to make as to itself, and is in all respects bound by, all
representations and warranties made by Borrowers to Agent and Lenders set forth
in the Loan Agreement or in any of the other Financing Agreements, and
(d) agrees that Agent, for itself and the benefit of Secured Parties, shall have
all rights, remedies and interests, including security interests in and liens
upon the Collateral granted to Agent pursuant to Section 3 hereof, under and
pursuant to the Loan Agreement and the other Financing Agreements, with respect
to Girkin and its properties and assets with the same force and effect as Agent,
for itself and the benefit of Secured Parties, has with respect to Borrowers and
their respective assets and properties, as if Girkin had originally executed and
had been an original Borrower signatory, as the case may be, to the Loan
Agreement and the other Financing Agreements.

 

2.2                               Each Borrower, in its capacity as a guarantor
of the payment and performance of the Obligations of the other Borrowers, and
each Guarantor as a guarantor of the Obligations of Borrowers, hereby agrees
that the Amended and Restated Guarantee, dated October 25, 2011, by Borrowers
and Guarantors in favor of Agent (the “Guarantee”), is hereby amended to include
Girkin as an additional Guaranteeing Party (as defined in the Guarantee)
signatory thereto, and Girkin hereby agrees that the Guarantee is hereby amended
to include Girkin as an additional Guaranteeing Party signatory thereto.  Girkin
hereby expressly (a) assumes and agrees to be directly liable to Agent and
Lenders, jointly and severally with the other Guaranteeing Parties

 

4

--------------------------------------------------------------------------------


 

signatories thereto, for the payment and performance of all Guaranteed
Obligations (as defined in the Guarantee), (b) agrees to perform, comply with
and be bound by all terms, conditions and covenants of the Guarantee with the
same force and effect as if Girkin had originally executed and been an original
party signatory to the Guarantee as a Guaranteeing Party, and (c) agrees that
Agent and Lenders shall have all rights, remedies and interests with respect to
Girkin and their respective property under the Guarantee with the same force and
effect as if Girkin had originally executed and been an original party signatory
as a Guaranteeing Party to the Guarantee.

 

Section 3.                                           Grant of Security Interest
by Girkin.

 

3.1                               Without limiting the provisions of Section 2
hereof, the Loan Agreement or the other Financing Agreements, to secure payment
and performance of all Obligations, Girkin hereby grants to Agent, for itself
and the benefit of Secured Parties, a continuing security interest in, a lien
upon, and a right of set off against, and hereby collaterally assigns to Agent,
for itself and the benefit of Secured Parties, as security, all of the following
personal property, and interests in personal property, of Girkin, whether now
owned or hereafter acquired or existing, and wherever located (but not including
the items excluded by Section 3.2 hereof, the “Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all general intangibles, including, without
limitation, all Intellectual Property;

 

(c)                                  all goods, including, without
limitation, Inventory and Equipment;

 

(d)                                 all chattel paper, including, without
limitation, all tangible and electronic chattel paper;

 

(e)                                  all instruments, including, without
limitation, all promissory notes;

 

(f)                                   all documents;

 

(g)                                  all deposit accounts;

 

(h)                                 all letters of credit, banker’s acceptances
and similar instruments and including all letter of credit rights;

 

(i)                                     all supporting obligations and all
present and future liens, security interests, rights, remedies, title and
interest in, to and in respect of Receivables and other Collateral, including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
Collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and

 

5

--------------------------------------------------------------------------------


 

property of account debtors or other persons securing the obligations of account
debtors;

 

(j)                                    all (i) investment property (including
securities, whether certificated or uncertificated, securities accounts,
security entitlements, commodity contracts or commodity accounts) and
(ii) monies, credit balances, deposits and other property of Girkin now or
hereafter held or received by or in transit to Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of Girkin, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;

 

(k)                                 all commercial tort claims, including,
without limitation, those identified in the Information Certificate;

 

(l)                                     to the extent not otherwise described
above, all Receivables and Purchase Document Collateral;

 

(m)                             all Records; and

 

(n)                                 all products and proceeds of the foregoing,
in any form, including insurance proceeds and all claims against third parties
for loss or damage to or destruction of or other involuntary conversion of any
kind or nature of any or all of the other Collateral.

 

3.2                               Notwithstanding anything to the contrary
contained in Section 3.1 hereof, (a) the Collateral consisting of Capital Stock
of any Foreign Subsidiary of Girkin shall not exceed sixty five (65%) percent of
the issued and outstanding Capital Stock of such Foreign Subsidiary, and (b) the
types or items of Collateral described in Section 3.1 hereof shall not include
(i) any Excluded Assets, (ii) any rights or interest in any contract, lease,
permit, license, charter or license agreement covering real or personal property
of Girkin, as such, if under the items of such contract, lease, permit, license,
charter or license agreement, or applicable law with respect thereto, the valid
grant of a security interest or lien therein to Agent is prohibited and such
prohibition has not been or is not waived or the consent of the other party to
such contract, lease, permit, license, charter or license agreement has not been
or is not otherwise obtained; provided, that, the foregoing exclusion shall in
no way be construed (A) to apply if any such prohibition is unenforceable under
the UCC or other applicable law or (B) so as to limit, impair or otherwise
affect Agent’s unconditional continuing security interests in and liens upon any
rights or interests of Girkin in or to monies due or to become due under such
contract, lease, permit, license, charter or license agreement (including any
Receivables), or (iii) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability, or result in the
abandonment, voiding or cancellation, of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the United Stated Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1051(c) or (d) (or any successor
provisions), such intent-to-use trademark application shall be considered
Collateral hereunder.

 

3.3                               Without limiting the provisions of Section 5.1
of the Loan Agreement, Holding hereby collaterally assigns, pledges, transfers
and sets over to Agent, and grants to Agent, for

 

6

--------------------------------------------------------------------------------


 

itself and the benefit of Secured Parties, a continuing security interest in and
a general lien upon, all of Holding’s Purchase Document Collateral.

 

3.4                               The grant of the security interest by Holding
and Girkin in the Purchase Document Collateral is for security purposes only and
shall not subject Agent or Secured Parties to, or transfer or pass to Agent or
Secured Parties, or in any way affect or modify, the liability of Girkin or
Holding under the Purchase Documents.  In no event shall the grant of the
security interest in the Purchase Document Collateral or the exercise by Agent
of any rights with respect to the Purchase Documents or the Purchase Document
Collateral, constitute an assumption of any liability or obligation of Girkin or
Holding to any of the other parties to the Purchase Documents or any other
persons.

 

3.5                               Without limiting any provisions of
Section 5.2(a) of the Loan Agreement, Girkin irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and Girkin as debtor, as Agent may require, and including
any other information with respect to such Borrower or Guarantor or otherwise
required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Girkin hereby
authorizes and agrees that any such financing statements may indicate the
collateral as “all assets of the debtor, whether now owned or hereafter acquired
or existing”, “all personal property of the debtor, whether now owned or
hereafter acquired or existing” or words of similar effect and/or meaning.

 

Section 4.                                           Acknowledgment.  Each
Borrower, Guarantor and Girkin hereby acknowledges, confirms and agrees that on
the date hereof, the security interests in and liens upon the Collateral of each
Borrower and Guarantor in favor of Agent, for itself and the benefit of Secured
Parties, shall continue to be, and the security interests in and liens upon the
Collateral of, and the Capital Stock of, Girkin in favor of Agent, for itself
and the benefit of Secured Parties, shall be, valid and perfected first priority
liens and security interests subject only to the Liens permitted under, and to
the extent provided by, Section 9.8 of the Loan Agreement.

 

Section 5.                                           Conditions to Initial Loans
to Girkin.  Each of the following is a condition precedent to any Loans or the
providing of any Letter of Credit Accommodations to Girkin under the Loan
Agreement:

 

5.1                               Agent shall have received a filed copy of a
UCC financing statement naming Agent, as secured party, and Girkin, as debtor,
filed with the Secretary of State for the Commonwealth of Kentucky;

 

5.2                               Agent shall have received a Borrowing Base
Certificate setting forth the Revolving Loans and Letter of Credit
Accommodations with respect to Girkin as of the date of such Borrowing Base
Certificate which reflects the calculation of the Borrowing Base with respect to
the Girkin Assets that constitute Eligible Accounts and Eligible Inventory as of
a date acceptable to Agent before the making of such Revolving Loan of the
providing of such Letter of

 

7

--------------------------------------------------------------------------------


 

Credit Accommodation, which Borrowing Base Certificate shall be completed in a
manner consistent with the terms of the Loan Agreement and duly authorized,
executed and delivered on behalf of Administrative Borrower; and

 

5.3                               all of the conditions precedent set forth in
Section 4.2 of the Loan Agreement shall have been satisfied.

 

Section 6.                                           Representations, Warranties
and Covenants. Each Borrower, Guarantor and Girkin represents, warrants and
covenants with, to and in favor of Agent and each Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Joinder
Agreement:

 

6.1                               Neither the execution and delivery of this
Joinder Agreement or any other Joinder Documents nor the consummation of the
transactions contemplated hereby or thereby, nor compliance with the provisions
hereof or thereof (i) has resulted in or shall result in the creation or
imposition of any Lien upon any of the Collateral, except Liens permitted under
the Loan Agreement, (ii) has resulted in or shall result in the incurrence,
creation or assumption of any Indebtedness of any Borrower, Guarantor or Girkin,
except as expressly permitted under, and to the extent permitted by, Section 9.9
of the Loan Agreement; (iii) has violated or shall violate any applicable laws
or regulations or any order or decree of any court or Governmental Authority in
any material respect; (iv) does or shall conflict with or result in the breach
of, or constitute a default in any material respect under any material mortgage,
deed of trust, security agreement, agreement or instrument to which any
Borrower, Guarantor or Girkin is a party or its property is bound; and
(v) violates or shall violate any provision of the Certificate of Formation or
Operating Agreements or equivalent organizational documents, as applicable, of
any Borrower, Guarantor or Girkin.

 

6.2                               Each of the Joinder Documents have been duly
authorized, executed and delivered by all necessary action on the part of
Borrowers, Guarantors and Girkin which are party thereto and is in full force
and effect as of the date hereof, as the case may be, and the obligations of
Borrowers, Guarantors and Girkin contained therein constitute legal, valid and
binding obligations of Borrowers, Guarantors and Girkin, as the case may be,
enforceable against them in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles.

 

6.3                               No action of, or filing with, or consent of
any Governmental Authority, and no approval or consent of any other party, is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of the Joinder Documents or the transactions
contemplated thereby, except for any actions or filings already made or taken,
or filings to be made in connection with the applicable Collateral, and
approvals or consents previously obtained.

 

6.4                               Holding has acquired and has good and
marketable title to the Girkin Membership

 

8

--------------------------------------------------------------------------------


 

Interests, free and clear of all Liens, except as permitted under Section 9.8 of
the Loan Agreement.

 

6.5                               The Girkin Assets are owned by Girkin free and
clear of all Liens, except as permitted under Section 9.8 of the Loan Agreement.

 

6.6                               As of the date hereof, (i) the Purchase
Documents required to be executed and delivered by a Loan Party prior to the
date hereof have been duly executed and delivered by the respective Loan Parties
party thereto and (ii) the obligations under the Purchase Documents required to
be performed by a Loan Party prior to the date hereof have been performed by the
applicable Loan Parties. As of the date hereof, Borrowers and Guarantors are not
aware of, and have not received notice of, any default or breach under the
Purchase Documents.

 

6.7                               Girkin has delivered, or caused to be
delivered, to Agent true, correct and complete copies of the Purchase Documents
in effect on the date hereof that are material to the acquisition of Girkin. A
list of the material Purchase Documents is set forth on Exhibit A hereto.

 

6.8                               All of the Girkin Membership Interests are
directly and beneficially owned and held by Holding and all of such interests
have been duly authorized and are fully paid and non assessable, free and clear
of all claims, liens, pledges and encumbrances of any kind, except as permitted
under the Loan Agreement.

 

6.9                               Each Borrower, Guarantor and Girkin is Solvent
and will continue to be Solvent after the consummation of the transactions
contemplated by the Purchase Documents, the security interests of Agent and the
other transaction contemplated hereunder.

 

6.10                        Within not less than sixty (60) days after the date
hereof (or such longer period as Agent may agree to in writing) Agent shall have
received, in form and substance reasonably acceptable to Agent, the Deposit
Account Control Agreements among Agent, Girkin and Franklin Bank and Trust
Company with respect to account no. 150932 listed as described on Schedule 8.10
to the Information Certificate of Girkin.

 

6.11                        Girkin shall use commercially reasonable efforts to
deliver to Agent within sixty (60) days after the date hereof (or such longer
period as the Agent shall agree) a Collateral Access Agreement, in form and
substance reasonably acceptable to Agent, duly authorized, executed and
delivered by the owners of the leased premises acquired in the acquisition
pursuant to the Purchase Documents.  The failure of Girkin to deliver such
Collateral Access Agreements shall not result in a breach, Default or an Event
of Default, but Agent may establish Reserves in accordance with the terms of the
Loan Agreement and exercise such other rights or remedies under the Financing
Agreements to the extent provided in the Financing Agreements as a result of a
Borrower not having delivered any Collateral Access Agreements.

 

6.12                        Within five (5) Business Days after the date that
Girkin and Holding deliver the Closing Working Capital Statement (as defined in
the Purchase Agreement) under the Purchase Agreement, Girkin and Holding shall
deliver to Agent such Closing Working Capital Statement.

 

9

--------------------------------------------------------------------------------


 

6.13                        As of the date hereof, and immediately after giving
effect to this Joinder Agreement, no Default or Event of Default exists or has
occurred and is continuing.

 

Section 7.                                           Conditions Precedent.  The
Joinder Agreement shall only be effective upon the satisfaction of each of the
following conditions in a manner satisfactory to Agent:

 

7.1                               Agent shall have received a photocopy of an
executed original or executed original counterparts of the following document by
electronic means (with the originals to be delivered within five (5) Business
Days after the date hereof or such longer period as Agent may agree to in
writing), as the case may be:

 

(a)                                 this Joinder Agreement, duly authorized,
executed and delivered by Borrowers, Guarantors and Girkin;

 

(b)                                 an Amendment No.1 to the Amended and
Restated Pledge and Security Agreement, dated October 25, 2011, by Parent,
Holding and TA Operating in favor of Agent and Lenders providing for the pledge
by Holding of all of the Girkin Membership Interests; and

 

(c)                                  an Amendment No. 1 to the Amended and
Restated Trademark Collateral Assignment and Security Agreement, dated
October 25, 2011, by and between TA Operating and Agent adding Girkin as a
“Debtor” and granting to Agent a security interest in and lien upon, all of
Girkin’s right, title and interest in and to the United States trademarks and
trademark applications and related collateral specified therein, duly
authorized, executed and delivered by TA Operating and Girkin;

 

7.2                               Agent shall have received a UCC Financing
Statement naming Girkin, as debtor, and Agent, as secured party in the form for
filing with the Secretary State for the Commonwealth of Kentucky;

 

7.3                               Agent shall have received and reviewed UCC,
Federal and State tax lien and judgment searches with respect to Girkin in its
jurisdiction of formation, the jurisdiction in which its chief executive office
is located and all jurisdictions in which its material assets are located, which
search results shall be in form and substance satisfactory to Agent;

 

7.4                               Agent shall have received an Information
Certificate, duly authorized, executed and delivered by Girkin;

 

7.5                               Agent shall have received a certificate of
formation and a good standing certificate (or its equivalent) for Girkin from
the Secretary of State (or comparable official) of the jurisdiction of formation
of Girkin and good standing certificates (or its equivalent) for Girkin from
each jurisdiction in which Girkin is authorized to transact business;

 

7.6                               Agent shall have received from Girkin, in form
and substance reasonably satisfactory to Agent, a certificate signed by an
authorized officer of Girkin, certifying, among other things, the resolutions of
the Board of Managers (or similar governing body) of Girkin evidencing the
adoption and subsistence of resolutions approving the execution, delivery and
performance by Girkin of this Joinder Agreement;

 

10

--------------------------------------------------------------------------------


 

7.7                               Agent shall have received true and complete
copies of all of the material Purchase Documents;

 

7.8                               Agent shall have received a true and correct
copy of any consent, waiver or approval (if any) to or of this Joinder
Agreement, which any Borrower, Guarantor or Girkin is required to obtain from
any other Person, and such consent, approval or waiver shall be in a form and
substance reasonably satisfactory to Agent;

 

7.9                               Agent shall have received, in form and
substance reasonably satisfactory to Agent, the opinion letter of special New
York and Kentucky counsels to Girkin with respect to the addition of Girkin as a
Borrower and Guaranteeing Party, the Joinder Documents, and the security
interests and liens of Agent with respect to the grant by Girkin of its
Collateral pursuant to the Joinder Documents, and such other customary matters
as Agent may request;

 

7.10                        Agent shall have received evidence that all
outstanding indebtedness of Girkin has been paid (other than Indebtedness
permitted under the Loan Agreement), and that all encumbrances securing such
indebtedness have been released; and

 

7.11                        As of the date hereof and immediately after giving
effect to this Joinder Agreement, no Default or Event of Default exists or has
occurred and is continuing.

 

Section 8.                                           Notices.  Notices to Girkin
shall be given in the manner set forth in the Loan Agreement.

 

Section 9.                                           Extension of Time to Comply
with Joinder.  Agent hereby acknowledges and agrees that the time required under
Section 9.21(d) for Borrowers and Guarantors to comply with Sections 5.2 and
9.21(a) of the Loan Agreement in connection with the Permitted Acquisition of
Girkin is hereby extended to February 28, 2014 unless such date is further
extended by Agent in writing.

 

Section 10.                                    Further Assurances.  Subject to
the terms and conditions set forth in the Financing Agreements, Borrowers,
Guarantors and Girkin shall execute and deliver to Agent all agreements,
documents and instruments that Agent may reasonably request, in form and
substance reasonably satisfactory to Agent, to perfect and continue perfected
Agent’s security interests in and liens upon the Collateral and in order to
fully consummate all of the transactions contemplated under this Joinder
Agreement and the other Joinder Documents.

 

Section 11.                                    Governing Law.  The validity,
interpretation and enforcement of this Joinder Agreement and any dispute arising
out of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

Section 12.                                    Jury Trial Waiver.  BORROWERS,
GUARANTORS, GIRKIN AND AGENT EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS JOINDER
AGREEMENT OR ANY OF THE OTHER JOINDER DOCUMENTS OR IN

 

11

--------------------------------------------------------------------------------


 

ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS JOINDER AGREEMENT OR ANY OF THE OTHER JOINDER
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWERS, GUARANTORS, GIRKIN AND AGENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, GIRKIN OR
AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS JOINDER AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 13.                                    Binding Effect.  This Joinder
Agreement and the other Joinder Documents shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

Section 14.                                    Waiver, Modification, Etc.  No
provision or term hereof may be modified, altered, waived, discharged or
terminated orally, but only by an instrument in writing executed by the party
against whom such modification, alteration, waiver, discharge or termination is
sought to be enforced.

 

Section 15.                                    Entire Agreement.  This Joinder
Agreement and the other Joinder Documents represent the entire agreement and
understanding concerning the subject matter hereof and thereof among the parties
hereto, and supersedes all other prior agreements, understandings, negotiations
and discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof and thereof and thereof, whether
oral or written.

 

Section 16.                                    Counterparts, etc.  This Joinder
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Joinder Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as delivery of an original executed counterpart of this Joinder
Agreement.  Any party delivering an executed counterpart of this Joinder
Agreement by telefacsimile or other electronic method of transmission shall also
deliver an original executed counterpart of this Joinder Agreement, but the
failure to do so shall not affect the validity, enforceability, and binding
effect of this Joinder Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

BORROWERS

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TA LEASING LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TA OPERATING LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

GIRKIN DEVELOPMENT, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

[Signature Page to Joinder Agreement for Girkin]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

GUARANTORS

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PETRO FRANCHISE SYSTEMS LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TA FRANCHISE SYSTEMS LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TA OPERATING NEVADA LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TA OPERATING TEXAS LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

[Signature Page to Joinder Agreement for Girkin]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

AGENT

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Joinder Agreement for Girkin]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

JOINDER AGREEMENT

 

List of Material Purchase Documents

 

The Purchase Agreement, together with all exhibits and schedules thereto

 

--------------------------------------------------------------------------------